Citation Nr: 1759848	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-11 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder condition.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for leg strain.  

4.  Entitlement to service connection for rash on stomach, buttocks, thighs, and upper arms.  

5.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from March 1988 to July 1988, and from March 2003 to May 2004, with service in Iraq during the most recent period of service.  The Veteran had additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

In June 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO). A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matters on appeal.  The record reflects that the Veteran has never been afforded a VA examination for any of the claimed conditions currently on appeal.  Furthermore, the Board notes that in a July 2010 private medical record, a private physician with the initials of W.M. opined that the Veteran's bilateral shoulder strain, neck and upper back strain, leg strain, eczematous rash, and migraine headaches are most likely caused by or the result of her active service in Iraq.  The Board finds that Dr. W.M.'s opinion is inadequate, as he did not provide a complete rationale for the opinion.  Thus, the record contains insufficient information to make a decision on the appeal.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  While the private opinion provided by Dr. M is inadequate for a final determination, it certainly suggests that there "may" be a nexus, entitling the Veteran to a VA examination.  

As the Veteran has not been afforded a VA examination for any of the claimed conditions on appeal, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination for each claimed condition is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record herself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of her bilateral shoulder disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current shoulder disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified shoulder disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the shoulders, and all prior private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of her claimed back disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current back disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified back disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the back, and all prior private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of her claimed leg strain.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current leg disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified leg disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the legs, and all prior private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of her claimed rash condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current rash/skin disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified rash disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with a rash condition, and all prior private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

6.  Lastly, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of her claimed migraines.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current migraine disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified migraine disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with migraines, and all prior private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




